Exhibit 10.11 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") dated and effective on September 23, 2009 (the "Effective Date"), is entered into by and between Aeropostale, Inc., a Delaware corporation (the "Company"), and Thomas P. Johnson, an individual residing at 127 Milbob Drive, Ivyland, Pennsylvania 18974 (the "Executive"). WHEREAS, the Company is a mall-based specialty retailer of casual and active apparel for young women and men; and WHEREAS, the Executive is presently employed by the Company pursuant to an Employment Agreement dated February 1, 2007 (the “Prior Employment Agreement”).The Company and Executive now wish to modify the existing employment relationship in this Agreement and terminate and replace the Prior Employment Agreement with this Agreement. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby mutually agreed by and between the parties hereto as follows: 1. Definitions. For purposes of this Agreement, the terms listed below shall be defined as indicated. “Affiliate” shall mean a domestic or foreign business entity controlled by, controlling or under common control with the Company. “Annual Bonus” shall mean such bonus payment payable to Executive under the AIP for the applicable fiscal year. “Board” shall mean the Board of Directors of the Company. “Cause” shall have the meaning ascribed to it in Section 8.1. “Company Competitors” shall mean those companies listed on Exhibit A hereto, which includes all subsidiaries, related companies and affiliates of those companies listed on Exhibit A. “Confidential Information” shall mean all proprietary information of the Company and its Subsidiaries, not otherwise publicly disclosed (except if disclosed by the Executive in violation of this Agreement), whether or not discovered or developed by Executive, known by Executive as a consequence of Executive’s employment with the Company at any time (including prior to the commencement of this Agreement) as an Executive or agent. Without limiting the generality of the foregoing, such proprietary information shall include (a) customer lists; (b) acquisition, expansion, marketing, financial and other business information and plans; (c) research and development; (d) computer programs; (e) sources of supply; (f) identity of specialized consultants and contractors and confidential information developed by them for the Company and its Subsidiaries; (g) purchasing, operating and other cost data; (h) special customer needs, cost and pricing data; (i) manufacturing methods; (j) quality control information; (k) inventory techniques; (l) information which the Executive possesses; any of which information is not generally known in the industries in which the Company and its Subsidiaries are conducting business or shall at any time during Executive’s Employment conduct business including (without limitation) the apparel retailing industry. Confidential Information also includes the overall business, financial, expansion and acquisition plans of the Company and its Subsidiaries, and includes information contained in manuals, memoranda, projections, minutes, plans, drawings, designs, formula books, specifications, computer programs and records, whether or not legended or otherwise identified by the Company and its Subsidiaries as Confidential Information, as well as information which is the subject of meetings and discussions and not so recorded. “Disability” shall mean the absence of the Executive from the Executive’s duties to the Company on a full-time basis for a total of 120 days during any 12-month period as a result of incapacity due to mental or physical illness which is determined to be permanent by a physician selected by the Company and acceptable to the Executive or the Executive’s legal representative (such agreement as to acceptability not to be withheld unreasonably). “EPS” or “Earnings Per Share” in accordance with Financial Accounting Standard Board Statement No. 128 “Earnings per Share.” Is defined as: Basic – computed by dividing income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator). Diluted – computed with same numerator as basic, but denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued. “Fiscal Year” shall mean the 52 or 53-week period ending on the Saturday closest to January 31 of each calendar year. Fiscal Years shall be referred to herein on the basis of the calendar year that contains 11 months of such Fiscal Year. “Inventions” shall mean those discoveries, developments, concepts and ideas, whether or not patentable, relating to the present, future and prospective activities and Products and Services of the Company and its Subsidiaries, which such activities and Products and Services are known to Executive by virtue of Executive’s employment with the Company and its Subsidiaries. “Operating Income” shall mean the Company’s Operating Income as reported in the Company’s financial statements filed with Securities and Exchange Commission in accordance with Generally Accepted Accounting Procedures consistently applied (“GAAP”). “Prior Employment Agreement” shall mean that certain Employment Agreement dated February 1, 2007, between the Company and Executive. “Restricted Period” shall mean the period beginning on the Effective Date and ending on the last day of the fifteenth (15th) month after termination of Executive’s employment. “Salary” shall mean such annual or pro rata amount, as the case may be, paid to Executive pursuant to sections 2(a)(i) or 2(b)(i) of this Agreement for the applicable fiscal year. “Subsidiary” shall mean any entity of which the Company owns, directly or indirectly, 50% or more of the aggregate voting power of the voting securities. “Term” shall mean the period beginning on the Effective Date and continuing through the second anniversary of the Election Date. 2. Employment, Duties and Compensation. (a) Interim Employment Period.From the Effective Date through the date upon which the Company’s Chairman and Chief Executive Officer elects to modify his role with the Company in accordance with the terms of his employment agreement, and no longer serve as the Company’s Chief Executive Officer (the “Election Date”), the Executive shall continue in his current role with the Company as Executive Vice President and Chief Operating Officer reporting to the Company’s Chief Executive Officer.The period from the Effective Date through the Election Date is hereinafter referred to as the “Interim Employment Period”. (i)Base Salary.The Company shall pay to Executive, during the Interim Employment Period, an annual base salary (the “Interim Base Salary”) of $800,000 per annum. (ii)Annual Incentive.During the Interim Employment Period, Executiveshall continue to be eligible to participate in the Company’s Annual Incentive and Bonus Plan (the “AIP”). Based upon the successful completion of stated goals as set forth by the Company in the AIP for each fiscal year prior to the Election Date Executive shall continue to be eligible to receive as a cash bonus up to, but not greater than, 200% of his Salary for the applicable fiscal year (it being understood that the calculation of the amount of such bonus shall be as set forth in the AIP for such fiscal year) as well as equity compensation from the Company which may include, among other things, options, restricted stock awards, long-term cash plans, performance shares or such other equity compensation determined to be included in the AIP by the Company and the Company’s Compensation Committee. Company reserves the right to amend, modify or cancel the AIP; provided that if Company does modify the financial goals of the AIP for any Fiscal Year which were set by Company at the commencement of such Fiscal Year, such modification will not affect the calculation of Employee’s AIP Bonus for such Fiscal Year, if any (in other words Employee’s AIP bonus, if any, shall be calculated pursuant to the financial goals set at the commencement of the applicable Fiscal Year).Executive shall be entitled to receive the bonus payment, if any, for the applicable fiscal year, so long as Executive is employed with the Company and in good standing throughout the full duration of that fiscal year.Such bonus payment, if any, will however be paid to Executive at the time all other Company bonuses are paid for such fiscal year. (b)Post-Election Employment Period.For the remainder of the Term of this Agreement after the Election Date, the Company hereby continues to engage Executive and Executive hereby agrees to continue to provide to the Company his full-time services as Co-Chief Executive Officer of the Company, reporting to the Company’s Board of Directors.The Executive’s duties shall consist of those duties and responsibilities currently performed by him plus such other duties consistent with those generally applicable to a person bearing said title, and as the Company’s Board shall from time to time direct, provided such directives are consistent with the duties of a Co-Chief Executive Officer.In addition, in the event that, after the Election Date, a recommendation is made to alter materially the Executive’s duties, roles, responsibilities or direct reporting structure, then any such material alteration must be mutually agreed upon by the Executive and the Company’s other Co-Chief Executive Officer prior to its implementation. If Executive and the Company’s other Co-Chief Executive Officer cannot agree on such material alteration; then the Company’s Board shall make the final determination, which decision shall be final and binding upon the Executive. (i)Base SalaryThe Company shall pay to Executive, during the Post-Election Employment Period, an annual base salary (the “Base Salary”) of $900,000 per annum.The Base Salary shall be reviewed annually by the Company and the Board and may be increased if the Company and the Board, in their sole and absolute discretion, determine that such an increase is advisable based on such factors as the Company shall consider appropriate from time to time (it is understood that under no circumstances shall such review cause a decrease in Executive’s Base Salary).Executive’s Base Salary shall be payable in accordance with the Company’s customary Executive payroll policy as in effect from time to time (but in no event less frequently than monthly). Such Base Salary, together with any other compensation which may be payable to Executive hereunder, shall be less such deductions as shall be required to be withheld by applicable law and regulations and shall be pro-rated for any period that does not constitute a full twelve (12) month period. (ii)Annual Incentive.During the Post-Election Employment
